Citation Nr: 0117336	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-24 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.  

2.  Entitlement to an effective date, prior to March 24, 
2000, for the grant of a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1942 to 
June 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000  rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

The issue of entitlement to an effective date prior to March 
24, 2000 for the grant of a compensable evaluation for 
bilateral hearing loss is addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  On VA examination in April 2000 the veteran manifested a 
Level VII hearing impairment in both ears based on Table VIa 
of the Ratings Schedule.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for bilateral 
hearing loss have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000), Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.85, 4.86(a), 4.87, Tables VI, VIa, VII, Diagnostic Code 
6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id; see Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. February 22, 2001).  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  


The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  That is, they were notified of the requirements 
pertaining to evaluations of hearing loss.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact, it appears 
that all evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder.  

In his March 2000 claim the veteran specified that he had 
been receiving his medical treatment at the Houston VA 
Medical Center dating back to 1992.  The record shows that 
the RO requested and obtained records from the Houston VAMC.  

As will be discussed in the remand portion of this decision, 
the RO submitted a rather narrow request to the Houston VAMC, 
asking for records pertaining to treatment of an ear 
infection.  These records contain references to the veteran's 
hearing loss, but do not contain actual test results 
pertaining to his hearing loss.  

The Board is of the opinion that the duty to assist does not 
require that such records be obtained with respect to the 
claim for an increased evaluation of hearing loss.  First, 
the references to hearing loss in the file are dated more 
than one year prior to the March 2000 claim for increase.  
Therefore such hearing results would be of little or no 
relevance.  

Second, more recent progress notes indicate that the veteran 
was not receiving hearing aid adjustments due to hearing 
loss.  For example, in January 2000 it was noted that he 
needed maintenance on his hearing aid because he had damaged 
his right hearing aid during a fall.  




Third, the veteran underwent a more contemporaneous VA 
examination of his hearing impairment in April 2000 that 
specifically evaluated his hearing loss impairment.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).  

In addition, the Board is of the opinion that the April 2000 
VA examination adequately assessed the current severity of 
the veteran's hearing loss disability.  

Therefore, the Board believes that a remand of this case for 
the purpose of attempting to obtain the above-mentioned VA 
records pertaining to evaluation of hearing loss, where the 
record indicates that such evidence is dated more than one 
year prior to the March 2000 claim, and the record already 
contains more recent evidence in the form of an April 2000 VA 
examination, would serve no useful purpose and would only 
impose unnecessary burdens on VA and the veteran.  See Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

The veteran was asked during the May 2001 hearing before the 
Board as to whether he had been receiving outside treatment 
for his hearing loss.  The veteran's response was not 
entirely audible; he indicated that he had been seeing a 
physician for many years.  He indicated that he would 
retrieve the records.  Tr., pp. 8-9.  There is no indication 
that the veteran has submitted additional records.  


The Board is of the opinion that the above testimony does not 
adequately identify other pertinent evidence that has not 
been already retrieved.  The Board notes that, with respect 
to the inaudible responses in the hearing transcript, neither 
the veteran nor the representative have submitted a motion 
for a correction of the transcript or for a new hearing, and 
the time periods for submitting such motions have expired.  
38 C.F.R. §§ 20.716, 20.717.  

It does not appear that the treatment discussed during the 
hearing referred to the veteran's recent treatment, 
particularly in light of the fact that a large portion of the 
hearing was spent discussing his hearing loss treatment and 
evaluation in 1948.  Tr., pp. 3-8.  Furthermore, the veteran 
made no indication in his March 2000 claim that he has 
recently been treated by a physician outside VA.  To the 
contrary, he indicated that the only facility he has been 
receiving treatment at since 1992 has been the Houston VAMC.  

Therefore, the Board is of the opinion that a remand to 
advise the veteran to identify additional evidence alluded to 
during the May 2001 Board hearing, where he has already 
provided a specific statement of where he has been receiving 
medical care since 1992 and such records have been obtained, 
and where there is a contemporaneous examination of the 
veteran's hearing impairment on file, would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran.  See Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see 
also 38 C.F.R. § 3.400(o)(2).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that he will not be prejudiced by its actions and that 
a remand for adjudication by the RO would only serve to 
further delay resolution of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Increased Rating Claim: Bilateral Hearing Loss

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  




Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2000).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2000).  


When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2000).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

Analysis

On VA examination in April 2000, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
65
95
LEFT
50
60
60
95
100


Puretone average was 79 in both ears.  

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 72 percent in the left ear.

Under Table VI, the veteran's hearing level during the April 
2000 VA examination was Level III in the right ear and Level 
VI in the left ear.  Under Table VII, Level III hearing in 
the right ear and Level VI hearing in the left ear allows for 
a 10 evaluation.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  

However, the Board notes that Table VIa is also for 
application with respect to both ears in this case, as both 
ears demonstrated puretone thresholds of greater than 55 at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz).  38 C.F.R. § 4.86(a).  

Under Table VIa, the veteran's hearing level during the April 
2000 VA examination was Level VII in both ears.  Under Table 
VII, Level VII hearing in both ears allows for a 40 percent 
evaluation.  38 C.F.R. § 4.85, Tables VIa and VII, Diagnostic 
Code 6100.  

38 C.F.R. § 4.86(a) directs that the higher Roman numeral 
value be applied in determining the appropriate rating for 
the hearing loss.  Therefore, the Board finds that a 40 
percent evaluation for the veteran's bilateral hearing loss 
disability is warranted based on Table VIa.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Additional Matter: Extraschedular Consideration

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(2000).  

The Court has held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  However this does not preclude the Board 
from concluding, on its own, that a claim does not meet the 
criteria for submission pursuant to the regulation.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  

Further, the Board is obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  The 
Court has also held that the Board must only address referral 
under § 3.321(b)(1) when exceptional or unusual circumstances 
are present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In the case at hand, the Board notes that the RO has neither 
provided the veteran nor discussed the criteria for 
assignment of an extraschedular evaluation.  Furthermore, 
neither the veteran nor the evidence has raised this issue.  

In this case, there is no other evidence of record indicating 
that the veteran's hearing loss disability has resulted in an 
exceptional or unusual disability picture.  There is no 
evidence suggesting that the veteran's hearing loss has 
resulted in marked interference with employment or required 
frequent hospitalizations.  In fact, the veteran indicated 
during the May 2001 hearing that he was retired.  Tr., p. 10.  
Having reviewed the record with the above in mind, the Board 
finds no basis for further action on this potential question.


ORDER

Entitlement to an increased evaluation of 40 percent for 
bilateral hearing loss is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2000).

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (2000). 

Paragraph two provides that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (2000).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2000).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2000).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (2000).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2000).

In the case at hand, the veteran's compensable evaluation is 
currently assigned an effective date of March 24, 2000, the 
date of his claim for increase.  It appears that there may be 
outstanding VA records dated since the most recent final RO 
determination on the issue of hearing loss (issued July 1, 
1991) which could serve as the basis of an informal claim for 
an increased evaluation for bilateral hearing loss.  

In particular, VA progress notes from the Houston VAMC 
document references in January 1998 and June 1998 to hearing 
aid adjustments as a result of testing revealing decreased 
hearing acuity.  

It does not appear that actual records of specific testing 
results of hearing impairment from the Houston VAMC are on 
file.  While the RO requested records from the Houston VAMC 
dating back to 1992, its request was somewhat narrow in that 
it only requested treatment records regarding the veteran's 
ear infection.  There is no indication that the veteran has 
ever specified that his only treatment at the VAMC was for an 
ear infection.  

Therefore, a remand is required to attempt to obtain such 
records, as such records, because they are VA medical 
records, could establish the basis for an informal claim for 
increase of the evaluation of bilateral hearing loss.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (Items generated by VA 
are held to be in "constructive possession" and must be 
obtained and reviewed to determine their possible effect on 
the outcome of a claim); 38 C.F.R. § 3.157.  This may have an 
impact on the effective date currently assigned for the 
bilateral hearing loss compensable disability rating.  
Therefore, a remand is required.  

Accordingly, the issue of entitlement to an effective date 
prior to March 24, 2000 for the grant of a compensable 
evaluation for bilateral hearing loss is remanded for the 
following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
for an earlier effective date for the 
assignment of a compensable evaluation 
for bilateral hearing loss for the period 
between July 1, 1991 and March 24, 2000.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the veteran's response, the 
RO should obtain all outstanding records 
from the Houston VAMC dated between July 
1, 1991 and March 24, 2000, particularly 
any records pertaining to evaluation of 
the veteran's hearing loss.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an effective date 
prior to March 24, 2000 for the 
assignment a compensable evaluation for 
bilateral hearing loss.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

